Citation Nr: 1733291	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-24 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for special monthly compensation (SMC) based on aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1966 to June 1969 and February 1974 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
In March 2017, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive additional VA treatment records and to provide a VA examination. 

The Veteran contends that he is entitled to SMC based on the need for regular aid and attendance or being housebound due to his service-connected disabilities. He is currently service-connected for cirrhosis of the liver, low back pain, right hip osteoarthritis, peripheral neuropathy of both hands, and peripheral neuropathy of both legs. His combined disability evaluation is 70 percent. Individual unemployability has also been established, effective March 30, 2001.

SMC at the housebound rate is payable when a Veteran has a single service-connected disability rated as 100 percent and either (a) has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or (b) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

The "housebound" requirement is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 

A factual need for aid and attendance will be accorded consideration by the following criteria: (1) inability of claimant to dress or undress self, or to keep self ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of claimant to feed self through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. See 38 C.F.R. § 3.352(a).

It does not appear that the Veteran has ever received a VA examination to determine whether he is permanently bedridden or so helpless that he is in need of the regular aid and attendance of another due to his service-connected disabilities. According to the available record, his claim was denied based upon, at least in part, a November 2008 VA treatment report where it was noted that the Veteran can do a lot of a walking, a little bit of running, and works out with weights.  

The Veteran has since contended that his service-connected disabilities have worsened. Particularly, at his March 2017 hearing, the Veteran testified that he is prone to falls, lacks coordination, experiences increased numbness in his hands and legs, and needs help with preparing his meals and feeding. To adequately address the claim the Board finds that a contemporaneous examination is warranted. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). Simply put, in light of the Veteran's March 2017 testimony, VA's duty to assist has been triggered and examination is required to adequately address the severity of the Veteran's current disabilities in relation to his need for regular aid and attendance or to being housebound. 

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to his electronic claims file, the Veteran has received some VA treatment for his conditions, but there are no VA treatment records after 2008. Therefore, the AOJ should obtain any additional relevant and appropriate VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records and associate them with the Veteran's claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Schedule the Veteran for a VA examination to determine whether he needs regular aid and attendance or is housebound. The electronic claims files must be made available to and reviewed by the examiner in conjunction with the examination. The accompanying report should indicate that this has been accomplished.  All indicated tests should be accomplished and all clinical findings reported in detail.  Functional impairments or limitations that affect daily living and everyday duties should be set out. 

A complete rationale for any opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board. 

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim. Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




